       Case 13-30890                Doc 67         Filed 10/06/18 Entered 10/06/18 23:20:56                           Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Madhumita Chatterjee                                           Social Security number or ITIN   xxx−xx−3494

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 13−30890




Order of Discharge                                                                                                                  12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Madhumita Chatterjee
               aka Maddie Chatterjee

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               October 4, 2018                                              For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 13-30890        Doc 67     Filed 10/06/18 Entered 10/06/18 23:20:56                Desc Imaged
                                  Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                         ♦ debts for restitution, or damages,
      decided or will decide are not discharged                     awarded in a civil action against the
      in this bankruptcy case;                                      debtor as a result of malicious or willful
                                                                    injury by the debtor that caused
                                                                    personal injury to an individual or the
    ♦ debts for most fines, penalties, forfeitures,                 death of an individual; and
      or criminal restitution obligations;

                                                                  ♦ debts for death or personal injury
    ♦ some debts which the debtors did not                          caused by operating a vehicle while
      properly list;                                                intoxicated.

    ♦ debts provided for under 11 U.S.C. §                 In addition, this discharge does not stop
      1322(b)(5) and on which the last payment             creditors from collecting from anyone else who
      or other transfer is due after the date on           is also liable on the debt, such as an insurance
      which the final payment under the plan               company or a person who cosigned or
      was due;                                             guaranteed a loan.

    ♦ debts for certain consumer purchases
      made after the bankruptcy case was filed if           This information is only a general
      obtaining the trustee's prior approval of             summary of a chapter 13 discharge; some
      incurring the debt was practicable but was            exceptions exist. Because the law is
      not obtained;                                         complicated, you should consult an
                                                            attorney to determine the exact effect of
                                                            the discharge in this case.




Form 3180W                                 Chapter 13 Discharge                              page 2
        Case 13-30890        Doc 67     Filed 10/06/18 Entered 10/06/18 23:20:56             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                   Case No. 13-30890-PSH
Madhumita Chatterjee                                                                     Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: mmiller                Page 1 of 2                    Date Rcvd: Oct 04, 2018
                               Form ID: 3180W               Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2018.
db             +Madhumita Chatterjee,    2314 Route 59, Unit 122,     Plainfield, IL 60586-7756
20848979       +Advanced Urology Associates,    1541 Riverboat Center Dr,      Joliet, IL 60431-9341
20848980       +Associated Anethesiologist of Joliet,     SC,   PO Box 936,     Bedford Park, IL 60499-0936
20824608      ++CARTER YOUNG INC,    882 N MAIN STREET,    SUITE 120,    CONYERS GA 30012-4442
               (address filed with court: Collectron Of Atlanta,       Attention: Bankruptcy,     Po Box 82269,
                 Conyers, GA 30013)
20824607      ++CHOICE RECOVERY INC,    1550 OLD HENDERSON ROAD,     STE 100,    COLUMBUS OH 43220-3662
               (address filed with court: Choice Recovery,      PO Box 20790,     Columbus, OH 43220)
20824611       +Equifax Information Services, LLC,     1550 Peachtree Street NW,     Atlanta, GA 30309-2468
20824612       +Experian Information Solutions, Inc.,     475 Anton Boulevard,     Costa Mesa, CA 92626-7037
20848982       +Fred Morelli,    Brookfield, IL 60513
20824613       +Goldstein & Associates,    Judy A. Goldstein,    19235 S. Wolf Road,     Mokena, IL 60448-2062
20848977       +Illinois State Disburstment Unit,     PO Box 5921,    Carol Stream, IL 60197-5921
21069084       +Judy Goldstein,    19325 S. Wolf Rd.,    Mokena, IL 60448-1172
20848976       +Kevin Maroney,    27705 W Drake, Unit 327,    Channahon, IL 60410-8695
20824618       +Pentagroup Financial,    5959 Corporate Drive,     Suite 1400,    Houston, TX 77036-2311
20848981       +Provena Saint Joseph Medical Center,     1643 Lewis Ave, Ste 203,     Billings, MT 59102-4151
20824619        Rent Recover LLC,    729 N Route 83 Suite 32,    Bensenville, IL 60106
20824620       +Sandra Burns,    348 Lathrop Avenue,    River Forest, IL 60305-2122
21268618       +Sandra K Burns,    Law Offices of Sandra K. Burns, Ltd.,      348 Lathrop Avenue,
                 River Forest, IL 60305-2122
20848978       +State of IL: Dept of Revenue,    PO Box 19006,     Springfield, IL 62794-9006
20824621       +Trans Union LLC,    1561 E. Orangethorpe Avenue,     Fullerton, CA 92831-5210
20824623       +US Department of Education,    400 Maryland Avenue, SW,     Washington, DC 20202-0001
20824622       +US Department of Education,    Po Box 530260,    Atlanta, GA 30353-0260
20824625       +US Department of Education,    Capitol Place,    555 New Jersey Ave, NW,
                 Washington, DC 20208-0003
20824624       +US Department of Education,    Potomac Center Plaza (PCP),      550 12th Street, SW,
                 Washington, DC 20202-0031

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
20824605       +EDI: BECKLEE.COM Oct 05 2018 05:03:00       American Express *,    c/o Becket & Lee,
                 P.O. Box 3001,    Malvern, PA 19355-0701
20838576        EDI: AIS.COM Oct 05 2018 05:03:00      American InfoSource LP as agent for,      Presence Health,
                 PO Box 248838,    Oklahoma City, OK 73124-8838
20824606       +EDI: CHASE.COM Oct 05 2018 05:04:00       Chase *,   ATTN: Bankruptcy Department,
                 P.O. Box 15298,    Wilmington, DE 19850-5298
20824609       +EDI: NAVIENTFKASMDOE.COM Oct 05 2018 05:04:00       Department of Education / Sallie Mae,
                 Po Box 9635,    Wilkes Barre, PA 18773-9635
20824616        EDI: IRS.COM Oct 05 2018 05:04:00      Department of the Treasury,     IRS,   PO Box 7346,
                 Philadelphia, PA 19101-7346
21057987       +EDI: ECMC.COM Oct 05 2018 05:03:00      ECMC,    PO BOX 16408,    ST PAUL, MN 55116-0408
20824610       +EDI: ECMC.COM Oct 05 2018 05:03:00      Ecmc,    1 Imation Place,    Oakdale, MN 55128-3422
21424327       +E-mail/Text: rev.bankruptcy@illinois.gov Oct 05 2018 01:12:52
                 Illinois Department of Revenue,    Bankruptcy Section,    P.O. Box 64338,
                 Chicago, IL 60664-0291
21816494        EDI: NAVIENTFKASMSERV.COM Oct 05 2018 05:03:00       Sallie Mae,    PO Box 9640,
                 Wilkes-Barre, PA 18773-9640
21265583       +EDI: NAVIENTFKASMSERV.COM Oct 05 2018 05:03:00       Sallie Mae Ed Trust,    c/o Sallie Mae Inc.,
                 220 Lasley Ave.,    Wilkes-Barre, PA 18706-1496
                                                                                               TOTAL: 10

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
20824617*      ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                  PHILADELPHIA PA 19101-7346
                (address filed with court: Internal Revenue Service,     Federal Payment Levy Program,
                  Stop 5050, Annex 5, PO Box 219236,   Kansas City, MO 64121)
20824615*      ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                  PHILADELPHIA PA 19101-7346
                (address filed with court: Internal Revenue Service,     P.O. Box 802503,   Cincinnati, OH 45280)
20824614*        Internal Revenue Service,   Po Box 7346,   Philadelphia, PA 19101-7346
20848975      ##+Madhabi Chatterjee,   7525 Kock Rd,   Charlotte, NC 28227-4210
21245354       ##Mosteller Mansion Apartments,   Carter-Young Inc,   1500 Klondike Rd, Ste A-210,
                  Conyers, GA 30094-5116
                                                                                              TOTALS: 0, * 3, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
          Case 13-30890            Doc 67       Filed 10/06/18 Entered 10/06/18 23:20:56                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: mmiller                      Page 2 of 2                          Date Rcvd: Oct 04, 2018
                                      Form ID: 3180W                     Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2018 at the address(es) listed below:
              Glenn B Stearns   mcguckin_m@lisle13.com
              Joseph S Davidson   on behalf of Debtor 1 Madhumita Chatterjee jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Mohammed O Badwan   on behalf of Debtor 1 Madhumita Chatterjee mbadwan@sulaimanlaw.com,
               mbadwan@sulaimanlaw.com;courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.co
               m;sulaiman.igotnotices@gmail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com
              Nathan C Volheim   on behalf of Debtor 1 Madhumita Chatterjee nvolheim@sulaimanlaw.com,
               sulaiman.igotnotices@gmail.com;courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaima
               nlaw.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Timothy A. Clark   on behalf of Creditor Judy A Goldstein tclark@mcgrathandclarklaw.com,
               bonnie@mcgrathandclarklaw.com
                                                                                            TOTAL: 6
